Citation Nr: 0104769	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-25 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for residuals of a gunshot wound of the left thigh, 
Muscle Group XVII.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied an evaluation in excess of 40 
percent for residuals of a gunshot wound of the left thigh, 
Muscle Group XVII.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service-connected residuals of a gunshot wound of the 
left thigh, Muscle Group XVII, are productive of no more than 
moderately severe impairment.  

3.  Scars of the left outer thigh and left inner thigh, 
residuals of a gunshot wound of the thigh, are adherent to 
underlying tissue and are not shown to be ulcerative or 
tender and painful on objective demonstration.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for residuals of a gunshot wound of the left thigh, 
Muscle Group XVII, are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.3, 
4.73, 4.118, Diagnostic Codes 5317, 7805 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that in April 1945, the veteran sustained a 
perforating gunshot wound of the left thigh.  A couple of 
days later, the wound was debrided; there was no evidence of 
major nerve or vessel damage, and a dry dressing was applied.  
Penicillin was also given.  He was described as in good 
condition postoperatively.  The veteran was transferred to a 
general hospital in France a week following the wound, which 
was now characterized as moderately severe, where he 
underwent secondary closure of two 6-inch wounds of the 
posterior and anterior aspects of the left thigh.  He appears 
to have been hospitalized for his gunshot wound for just 
under a month.  

When examined for separation in August 1945, a bullet wound 
of the left thigh was noted with anesthesia of the 
anterolateral portion of the left thigh and a vertical scar 
over the anterior left thigh that was well healed.  A similar 
scar was noted over the proximate one-third of the posterior 
aspect of the left thigh.  The bullet wound was felt to be 
symptomatic.  

A rating decision dated in March 1946 granted service 
connection for residuals of a gunshot wound of the left 
thigh, Muscle Group XVII, and assigned a 20 percent rating 
for moderate disability, effective from separation.   

On VA orthopedic examination in August 1947, the veteran 
complained of aching over the thigh that was worse when it 
was damp and cold and when walking.  An examination showed a 
healed cicatrix secondary to a gunshot wound on the anterior 
surface of the left thigh that was 6" by 1/8", tender, and 
not adherent.  Muscle Group XVII was involved.  There was 
also a healed cicatrix secondary to a gunshot wound on the 
posterior aspect of the left thigh that was 6" by 1/8", 
tender, and not adherent.  X-rays showed bone proliferation 
on the posterior aspect of the left femur four inches below 
the trochanter.  The radiologist stated that this apparently 
was a benign process and was probably post-traumatic.  
Otherwise, the bone appeared regular, and there was no 
evidence of erosion or bony defect.  The diagnoses were 
consistent with the clinical and radiological findings.  

A rating decision dated in September 1947 continued the 20 
percent evaluation under Diagnostic Code 5317.  

A VA examination in June 1994 reflected a medical history 
that included insulin-dependent diabetes mellitus.  It was 
reported that the veteran walked with some difficulty but no 
weakness.  He reportedly tried to favor the right leg.  Two 
scars of the service-incurred gunshot wound were noted on the 
left upper outer thigh and the left inner thigh.  The scar on 
the outer thigh was below the gluteal region and was 7 inches 
long and one inch wide; the scar on the inner thigh was 10 
inches long, curved, and one inch wide.  The scars were 
depressed but were without inflammation, ulceration, or 
keloid formation.  They were said to result in "minimal 
pain" on pressure.  The scars were adhesive to underlying 
tissue and were said to limit the part affected due to pain.  
The examiner stated that the muscles of the left posterior 
and anterior thigh were penetrated and that muscle was lost 
at the gunshot wound track on the left thigh.  However, there 
was no damage to tendons or to the bones, joints or nerves, 
and no evidence of muscle herniation.  The veteran's muscle 
strength was equal, but there was evidence of pain on 
movement.  He had moderate swelling of both knees with 
osteoarthritis.  He had extension of the left hip to zero 
degrees and flexion to 116 degrees.  Abduction and adduction 
of the hip were full.  Normal flexion of the hip is from zero 
to 125 degrees; normal abduction of the hip is from zero to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2000).  He had 
extension of the left knee to 165 degrees and flexion to 125 
degrees.  The normal range of motion of the knee is from zero 
to 140 degrees.  Id.  The diagnoses were chronic lumbosacral 
strain due to tilt on the right side secondary to gunshot 
wound to the left thigh; osteoarthritis of both knees; and 
weakness due to pain of the left leg secondary to the gunshot 
wound.  

In March 1995, the RO increased the evaluation for the 
service-connected gunshot wound to 40 percent disabling, 
effective from the date of receipt of the claim for an 
increased rating in April 1994.  The RO also then denied, 
inter alia, service connection for arthritis of the left 
thigh and leg, and for arthritis of the right knee and leg, 
each as secondary to service-connected gunshot wound of the 
left thigh.  The veteran was informed of this decision but 
did not initiate an appeal.  

The veteran filed a claim for an increased rating for his 
gunshot wound residuals in June 1998.  

On VA examination in August 1998, the veteran reported that 
he was wounded in the left thigh by enemy machine gun fire 
while on patrol.  He sustained muscle damage but no broken 
bones.  The point of entry was in the anterior left thigh and 
the point of exit was in the posterior area, with linear 
scars measuring 8 centimeters and 12 centimeters, 
respectively.  Ever since the wound, he had noticed gradual 
weakness in the left thigh.  Over the previous six months, it 
had progressively worsened to the point that it limited his 
mobility.  The pain was described as steady in character but 
varying in severity and frequency.  The precipitating factor 
consisted of extended periods of walking, prolonged standing, 
and walking up a flight of stairs.  This was quite difficult 
for the veteran.  The pain was relieved by rest momentarily.  
When the pain in the left thigh was severe, it limited his 
ability to ambulate.  The examiner stated that it was 
difficult to determine to what extent the nerves or vascular 
structure was involved as a consequence of the gunshot wound.  
The veteran continued to complain, however, of aching 
muscles, and his activity was limited by fatigue.  His 
activity of daily living with regard to walking was 
significantly affected.  There was also an accompanying 
numbness and tingling sensation along with weakness of the 
same limb.  On examination, the linear scar was noted, and it 
was reported that there was some tissue loss.  Muscle 
strength was diminished compared to the opposite side.  
Muscle herniation was absent.  (It was noted that the 
veteran's history included diabetes mellitus and 
osteoarthritis in the knees.)  The veteran had flexion of the 
left thigh to 90 degrees with the knee flexed.  He had 
flexion of the left thigh to 80 degrees with the knee 
extended.  Abduction of the left thigh was to 25 degrees.  He 
had internal rotation of the hip to 30 degrees and external 
rotation to 40 degrees.  The diagnosis was gunshot wound 
residuals of the left thigh.  

The record also includes various private medical records 
dated between April 1994 and November 1999.  These records 
primarily reflect treatment for other disabilities, to 
include arthritis of the left and right leg and knee, 
psychiatric disability, hypertension, diabetes, and 
adenocarcinoma affecting the colon.  To the extent that these 
records include any findings pertinent to the current claim 
under consideration, they are addressed in the Board's 
analysis, below.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  The veteran has undergone VA examination in 
connection with his increased rating claim, and various 
private medical records have requested, obtained, and 
associated with the claims file.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, the Board finds that the 
claim is ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The veteran's residuals of gunshot wound of the left thigh 
are rated on the basis of injury to Muscle Group XVII.  
Muscle Group XVII consists of the gluteus maximus, gluteus 
medius, and gluteus minimus muscles.  The functions of these 
muscles are extension of the hip; abduction of the thigh; 
elevation of the opposite side of the pelvis; and tension of 
the fascia lata and iliotibial (Maissiat's) band, acting with 
the tensor vaginae femoris muscle (of Muscle Group XIV) in 
postural support of the body steadying the pelvis upon the 
head of the femur and the condyles of the femur on the tibia.  
38 C.F.R. § 4.73, Diagnostic Code 5317. 

A 20 percent evaluation is warranted for moderate injury to 
Muscle Group XVII (Pelvic girdle group 2); a 40 percent 
evaluation requires moderately severe injury.  A 50 percent 
evaluation is for application where severe injury is shown.  
Id.

Under the rating schedule, moderately severe muscle 
disability is shown by a through-and-through or deep 
penetrating wound by a small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  The 
service department record or other evidence shows 
hospitalization for a prolonged period for treatment of the 
wound.  The record shows consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4).  

Following a careful review of the entire record, the Board 
concludes that severe muscle disability is not demonstrated.  
Although the veteran sustained a through-and-through wound, 
apparently from machine gun fire, the contemporaneous medical 
evidence shows that there was no evidence of major nerve or 
artery involvement.  Although there was some evidence of 
peripheral nerve involvement on separation examination in 
August 1945, when anesthesia of the anterolateral portion of 
the left thigh was noted, a muscle injury rating may not be 
combined with a peripheral nerve paralysis rating of the same 
body part unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a).  Moreover, in August 
1947, x-rays revealed evidence of bone proliferation on the 
posterior aspect of the left femur four inches below the 
trochanter as a result of trauma; however, the radiologist 
felt that this was a benign process.  Otherwise, the bone 
appeared regular, and there was no evidence of erosion or 
bony defect - and thus no evidence bone fracture or of an 
open comminuted fracture.  Although the gunshot wounds were 
debrided and the veteran underwent secondary closure of the 
wounds about a week after he was wounded, there was no 
indication of extensive debridement or prolonged infection.  
There was no showing of sloughing of soft parts, and although 
the gunshot wounds resulted in scars, these scars were 
initially described on VA examination in August 1947 as 
nonadherent.  Although they have been described more recently 
as adhesive to underlying tissue, there is no clear evidence 
of intermuscular binding.  There was, moreover, service 
medical record evidence of a good postoperative recovery of 
hospitalization for the wounds of less than a month.  The 
veteran's complaints following service consisted primarily of 
aching over the thigh that was worse in damp and cold weather 
and when walking.  However, beyond a complaint of pain over 
the wound region, there was no evidence of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability until the veteran was examined by VA in August 
1998, when his nonservice-connected degenerative joint 
disease of the knees was far advanced.  For rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

Indeed, when the veteran was examined by VA in June 1994, it 
was reported that the veteran walked with some difficulty but 
no weakness.  (By then, the record, shows, he had already 
developed degenerative joint disease in the knees).  The 
examiner noted that although the wound had resulted in loss 
of muscle in the track of the wound, there was no damage to 
the tendons or to the bones, joints or nerves, and no 
evidence of muscle herniation.  Although there was evidence 
of pain on movement, the veteran's muscle strength was equal, 
and there is no showing that his gunshot wound significantly 
affected his ability to keep up work requirements.  On a 
private psychiatric evaluation in August 1998, it was 
reported that the veteran had worked for a newspaper for 37 
years and had retired 16 years previously at the age of 62.  
This indicates that he was continuously employed from 1945 
until he retired, that is, from the year in which he was 
wounded until the age of 62.  

Objective findings suggesting the presence of severe muscle 
injury are not shown.  Although there is recent evidence of 
adherent scarring and loss of muscle substance in the missile 
track, the scars have not been described as ragged, nor is it 
shown that the veteran sustained wide damage to muscle groups 
in the missile track.  There is no evidence that the affected 
muscles swell or harden abnormally in contraction.  As 
indicated above, the veteran's muscle strength was equal when 
he was examined by VA in June 1994; however, by August 1998, 
when he was again examined by VA, his activity was said to be 
limited by fatigue and pain, and his muscle strength was 
diminished compared to the opposite side.  He indicated that 
he had noticed ever-increasing weakness in the left thigh 
that now limited his mobility.  

While these findings certainly reflect moderately severe 
impairment, as is contemplated by the current 40 percent 
evaluation, it is not shown that the service-connected 
gunshot wound has resulted in severe impairment of function, 
as contemplated in 38 C.F.R. § 4.56(d)(4).  

Muscle Group XVII functions in part to extend the hip and 
abduct the thigh.  Extension of the left hip does not appear 
to have been impaired and was normal when evaluated in June 
1994 (as was left hip abduction).  Abduction of the left 
thigh was to 25 degrees on VA examination in August 1998 - 
that is, just beyond the halfway point of full abduction (45 
degrees).  The record shows that these excursions of movement 
were achieved despite recent evidence (dated a mere two 
months earlier in June 1998) from his private psychiatrist 
that"[a]bout a year ago [the veteran] suffered from a stroke 
and the recovery was smooth."  The examiner also went on to 
state that "[the veteran's] walking has been limited to only 
one block and his walking gait appears somewhat wobbly."  
The Board does not dispute the psychiatrist's more recent 
assertion in March 2000 that the gunshot wound in service had 
resulted in pain that affected the veteran's gait.  The Board 
merely points out that other nonservice-connected pathologies 
may also impair his ability to walk and his overall mobility.  

Moreover, when evaluated by W. C. Bishop, M.D., in December 
1998, the veteran had degenerative joint disease of both 
knees, which was felt to be profoundly more symptomatic on 
the left than on the right.  Although he had been seen five 
years previously for degenerative joint disease of the right 
knee, that knee had been more or less static.  However, his 
left knee had progressed to the point that he could walk for 
only 5 or 10 minutes.  He was profoundly limited.  It was 
reported that he wanted to proceed with a total knee 
arthroplasty (TKA).  On examination, the left knee showed 
varus alignment and lacked 5 degrees of full extension.  He 
could flex to 90 degrees.  X-rays demonstrated profound 
disease, varus alignment, and total loss of the medial joint 
space.  

Reports dated in 1999 from J. F. Schiavone, M.D., show that 
the veteran was status post resection of adenocarcinoma of 
the colon and had poorly controlled hypertension, poorly 
controlled diabetes, low B-12 levels, and symptomatic 
arthritis.  A left total knee arthroplasty was scheduled for 
February 1999 but was canceled because of intervening surgery 
for colon cancer.  In November 1999, it was reported that a 
left knee replacement was again contemplated.  

A comparison of the findings of the VA examination in June 
1994 with those in August 1998, as well as consideration of 
the various private medical records associated with the 
claims file, suggests that the increasing severity of 
intervening nonservice-connected disabilities accounts for at 
least some portion of the weakness and pain in the left lower 
extremity.  This is not to say that the veteran does not have 
significant disability resulting from his service-incurred 
gunshot wound consisting of pain, muscle loss, weakness, 
fatigue, scarring and tingling and numbness in the wound 
region; rather, it is only to say that the evaluation 
currently assigned for moderately severe muscle injury 
adequately compensates the veteran for the impairment 
actually resulting from the service-connected gunshot wound.  

The Board notes, for example, that the signs of severe muscle 
injury listed in 38 C.F.R. § 4.56(d)(4) are essentially 
absent.  There is no X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
the explosive effect of the missile; adhesion of the scars to 
one of the pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone; visible or measurable muscle atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

The Board also finds that any pain and weakness associated 
with the veteran's residuals of gunshot wound of the left 
leg, and any resulting functional loss (i.e., limitation of 
motion), are contemplated in the rating criteria for 
evaluating muscle disabilities, and hence, contemplated in 
his current 40 percent evaluation.  Simply stated, the 
veteran is not entitled to a higher evaluation on the basis 
of consideration of these factors, alone.  

In this regard, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), the United States Court of 
Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court), held that in 
evaluating a service-connected shoulder disability under 
Diagnostic Code 5201, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court restricted the DeLuca 
holding to disabilities evaluated on the basis of loss of 
range of motion and held that DeLuca therefore did not apply 
to the evaluation of a service-connected knee disability 
under Code 5257.  Id. at 11.  While limitation of motion is a 
consideration in evaluating the extent of injury in cases of 
muscle disability, the symptomatology cited by DeLuca is 
contemplated in the evaluation of muscle injuries from 
missiles under the muscle injury diagnostic codes set forth 
in 38 C.F.R. § 4.73.  As indicated above, the rating schedule 
specifically provides that for rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Since the symptoms considered in DeLuca 
were deemed by the Court to be those over and above the 
measured limitation of motion of the affected joint, the 
Court found that the rule against pyramiding did not apply.  
In this case, however, the symptoms contemplated by DeLuca 
and by the rating schedule for evaluating muscle injuries are 
essentially identical.  The rule against pyramiding, which 
precludes the evaluation of the same service-connected 
disability under different diagnostic codes for the purpose 
of artificially increasing the service-connected evaluation, 
would rightly apply.  38 C.F.R. § 4.14.  

Finally, the Board finds that the record also presents no 
basis for assignment of a separate, compensable evaluation 
for the veteran's gunshot wound scars of the left leg, 
pursuant to Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14). 
Although the gunshot wound scars were noted to be minimally 
painful when the veteran was examined in June 1994, the pain 
he described in August 1998 was more diffuse and reflected 
his complaints regarding his muscle injury.  Any pain or 
tenderness specifically referable to the scars was not 
elicited objectively in August 1998.  Moreover, the evidence 
of record is conflicting as to whether the gunshot wound 
scars are in fact adherent to underlying tissue.  The VA 
examiner in August 1947 found that the scars were not 
adherent, but the VA examiner in June 1994 found the scars to 
be adhesive to underlying tissue, and to limit the part 
affected due to pain.  Even assuming that the veteran's scar 
does result in some limitation of motion of the leg, the 
Board notes that overall limitation of motion of the left 
thigh has already been addressed, above, and clearly was a 
consideration in the RO's assignment of the current 40 
percent evaluation.  Hence, assignment of a separate, 
additional evaluation for limitation of motion attributable 
to the scar, is not appropriate.  See 38 C.F.R. § 4.14, 
4.118, Diagnostic Code 7805.  Moreover, a separate 
compensable rating under Diagnostic Code 7803 (for a poorly 
nourished scar with repeated ulceration) or Diagnostic Code 
7804 (for a scar that is tender and painful on objective 
demonstration) is assignable only for superficial scars.  See 
38 C.F.R. § 4.118.  The more recent evidence suggests that 
the gunshot wound scars are not superficial.  Even if such 
scars were superficial, however, the medical evidence simply 
does not how symptomatology necessary for a separate 
compensable rating 

For all the foregoing reasons, the Board finds that an 
evaluation in excess of the currently assigned 40 percent for 
residuals of a gunshot wound of the left thigh, Muscle Group 
XVII, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

An evaluation in excess of 40 percent for residuals of a 
gunshot wound of the left thigh, Muscle Group XVII, is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

